DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 02/05/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Group I are related to those of Group II as subcombination-combination, rather than as intermediate-final product as proposed by the Examiner, that the combination requires the particulars of the subcombination recited in Group I for patentability, and that claim 11 explicitly recites that the composition used to prepare the transparent film-forming composition applied on top of the base coat in the multi-layer coated article of Group Ii is prepared from the curable film-forming composition of claim 1.  This is not found persuasive because Groups I and II are independent or distinct, each from the other because: Groups I and II are related as mutually exclusive species in an intermediate-final product relationship, and Groups I and II are directed to related products. This is because when one of ordinary skill in the art prepares the multi-layer coating article comprising a first film-forming composition applied to a substrate to form a colored base coat, and a second, transparent-film-forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film-forming composition comprises the curable film-forming composition of claim 1, one of ordinary skill in the art 
The traversal is also on the ground(s) that a search of Group I would necessarily require an overlapping search of the subject matter of Group II, such that there is no undue burden placed upon the Examiner. This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art 
The traversal is also on the ground(s) that none of the claims in Group II recite a cured composition, but rather the curable film-forming composition of Group I and that again, the curable film-forming composition recited in the claims of Group I has the same identity as the transparent curable film-forming composition recited in the claims of Group II. This is not found persuasive because when one of ordinary skill in the art prepares the multi-layer coating article comprising a first film-forming composition applied to a substrate to form a colored base coat, and a second, transparent-film-forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film-forming composition comprises the curable film-forming composition of claim 1, one of ordinary skill in the art would cure the curable film-forming composition of claim 1. This is because the instant application recites that it is believed to provide scratch resistance to the composition after it is applied to a substrate as a coating and cured [00075], that in the curing operation, crosslinkable components of the composition are crosslinked [00104], that the heating and curing operation is sometimes carried out at a temperature in the range of from 70 to 250 °F (27 to 121 °C) but, if needed, lower or higher temperatures may be used [00104], that the coatings of the present invention may also cure without the addition of heat or a drying step [00104], and that after application of a curable film-forming composition of the present invention to a substrate and after curing to form a cured coating, the cured coating formed from the curable film-forming composition typically demonstrates a .
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/05/2021.
In the amendments filed on 02/05/2021, claims 1-7 and 9-16 are pending, claim 1 is amended, claim 8 is canceled, and claims 11-16 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0128508 A1, cited in IDS) in view of Antonelli et al. (US 5,468,801, cited in IDS) and Donaldson et al. (US 9,346,959 B2, cited in IDS).
Regarding claim 1, Wang teaches a coating comprising a non-aqueous dispersion [0036], wherein the non-aqueous dispersion comprises a dispersion polymerization reaction product prepared from a reaction mixture comprising an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0001], wherein the acrylic stabilizer is nonlinear [0014], wherein the acrylic stabilizer comprises ethylenic unsaturation [0015], wherein the coating comprises 1 to 95 weight %, with weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], which reads on a curable film-forming composition comprising (c) a non-aqueous dispersion comprising a dispersion polymerization reaction product of a reaction mixture comprising an aliphatic polyester stabilized seed polymer, an ethylenically unsaturated monomer, and an ethylenically 
Wang does not teach that the curable film-forming composition further comprises (a) a polymeric binder comprising epoxy functional groups. However, Antonelli teaches a film-forming thermosetting polymer that is an epoxy containing resin (5:37-41) and that is present in a solution or dispersion that further comprises stabilized microparticles (5:29-33) that are produced by dispersion polymerization in an organic liquid (4:28-30), and a crosslinking agent (5:43-45). Wang and Antonelli are analogous art because both references are in the same field of endeavor of a curable film-forming composition 
Wang does not teach that the curable film-forming composition further comprises (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a). However, Donaldson teaches a crosslinking agent (7:19-20, 45, 55-61) that is carboxylic acid crosslinker (7:22-26) and that is present in a coating composition (7:19-20, 45, 55-61) that further comprises one or more additional film-forming resins (7:44-48) that is/are thermosetting (7:54-55), and a non-aqueous dispersion comprising the dispersion polymerization reaction product of an ethylenically 

Wang does not teach with sufficient specificity wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 0.5 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be 1 to 10 weight %, based on total solid weight of Wang’s coating, which would read on the limitation wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Wang’s coating to form a film because Wang teaches that the coating comprises 1 to 95 weight %, with weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the non-aqueous dispersion can form part of the coating film [0037], that the 
Wang does not teach that the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition. However, Antonelli teaches a rheology control agent that is fumed silica (6:24-25) that is present in a composition (6:21-25) that further comprises stabilized microparticles (5:29-38) that are produced by dispersion polymerization in an organic liquid (4:28-30), a film-forming thermosetting polymer (5:37-41), and a crosslinking agent (5:43-45). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Antonelli’s rheology control agent that is fumed silica to modify Wang’s coating, and to optimize the amount of Antonelli’s rheology control agent that is fumed silica in Wang’s coating to be 0.5 to 5 weight %, based on total solids weight of Wang’s coating, which would read on the limitation wherein the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because Antonelli teaches that the rheology control agent that is fumed silica (6:24-25) is beneficial for being useful as a rheology control agents and as a conventional 
Regarding claim 2, Wang does not teach that the polymeric binder (a) comprises an acrylic and/or a polyester polymer. However, Antonelli teaches a film-forming thermoplastic and/or thermosetting polymer that is acrylic, polyester, epoxy containing resin, or a mixture thereof (5:37-42) and that is present in a solution or dispersion that 
Regarding claim 3, Wang does not teach that the curing agent (b) comprises an acid functional polyester or acrylic polymer. However, Donaldson teaches a crosslinking agent (7:19-20, 45, 55-61) that is carboxylic acid crosslinker (7:22-26) that is a carboxylic acid functional polyester or a carboxylic acid functional acrylic (7:34-37) and that is present in a coating composition (7:19-20, 45, 55-61) that further comprises one 
Regarding claim 4, Wang teaches that the acrylic polymer stabilizer [0001] is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], and that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], which reads on the limitation wherein the acrylic polymer stabilizer is prepared from a polyfunctional ethylenically unsaturated monomer as claimed.
Regarding claim 5, Wang teaches that the acrylic polymer stabilizer [0001] is nonlinear [0014], that the term nonlinear means that there is at least one branch point 
Regarding claim 6, Wang teaches that the acrylic polymer stabilizer [0001] is a polymer that comprises 90 weight % or greater, or 95 weight % or greater of acrylic monomers, or 100 weight % acrylic monomers [0012], which reads on the limitation wherein the acrylic polymer stabilizer is prepared from a reaction mixture comprising 90 percent by weight or greater acrylic monomers as claimed
Regarding claim 7, Wang teaches that the acrylic polymer stabilizer [0001] is a polymer that comprises 95 weight % or greater of acrylic monomers, or 100 weight % acrylic monomers [0012], which reads on the limitation wherein the acrylic polymer stabilizer is prepared from a reaction mixture comprising 95 percent by weight or greater acrylic monomers as claimed.
Regarding claim 9, Wang teaches that the coating comprises a non-aqueous dispersion [0036], wherein the non-aqueous dispersion comprises a dispersion polymerization reaction product prepared from a reaction mixture comprising an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0001], wherein the non-aqueous dispersion comprises a continuous phase and a dispersed phase [0003], wherein the dispersed phase comprises the dispersion polymerization reaction product [0003], wherein the 
Regarding claim 10, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be 1 to 10 weight %, based on total solid weight of Wang’s coating. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Antonelli’s rheology control agent that is fumed silica to modify Wang’s coating, and to optimize the amount of Antonelli’s rheology control agent that is fumed silica in Wang’s coating to be 0.5 to 5 weight %, based on total solids weight of Wang’s coating. Wang in view of Antonelli and Donaldson therefore renders obvious the imitation wherein the dispersion polymerization reaction product in the non-aqueous dispersion (c) and the fumed silica (d) are present in the curable film-forming composition in a total amount of 1.5 to 15 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. This is based on the following calculations: 1 + 0.5 = 1.5; and 10 + 5 = 15.

Response to Arguments
Applicant’s arguments, see p. 6-10, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (US 2014/0128508 A1, cited in IDS) in view of Antonelli et al. (US 5,468,801, cited in IDS) and Donaldson et al. (US 9,346,959 B2, cited in IDS).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID T KARST/Primary Examiner, Art Unit 1767